Electronically Filed
                                                       Supreme Court
                                                       SCWC-10-0000199
                                                       01-MAY-2014
                                                       12:34 PM

                           SCWC-10-0000199

          IN THE SUPREME COURT OF THE STATE OF HAWAI#I


                         SANDRA KAY SCHWARTZ,
                   Petitioner/Petitioner-Appellant,

                                  vs.

                          STATE OF HAWAI#I,
                   Respondent/Respondent-Appellee.


         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
(CAAP-10-0000199; DC-S.P. NO. 10-1-0005; CASE NO. 2DTA-08-00292)

       ORDER ACCEPTING APPLICATION FOR WRIT OF CERTIORARI
  (By: Recktenwald, C.J., Nakayama, McKenna, and Pollack, JJ.,
     and Circuit Judge Kim, assigned by reason of vacancy)

          Petitioner/Petitioner-Appellant’s application for writ

of certiorari, filed on March 17, 2014, is hereby accepted.

          IT IS FURTHER ORDERED, that no oral argument will be

heard in this case.    Any party may, within ten days and pursuant

to Rule 34(c) of the Hawai#i Rules of Appellate Procedure, move

for retention of oral argument.

          DATED:    Honolulu, Hawai#i, May 1, 2014.

Hayden Aluli for                   /s/ Mark E. Recktenwald
for petitioner
                                   /s/ Paula A. Nakayama

                                   /s/ Sabrina S. McKenna

                                   /s/ Richard W. Pollack

                                   /s/ Glenn J. Kim